         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 1 of 52




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                )
                                         )
         v.                              )
                                             Criminal No. 2:20-CR-00360
                                         )
 PITTSBURGH WATER AND SEWER              )
 AUTHORITY                               )
                                         )


                         DEFENDANT’S SENTENCING MEMORANDUM



DATE: June 11, 2021                                                  CLARK HILL PLC
                                                                   Robert J. Ridge, Esq.
                                                                        Pa. I.D. # 58651
                                                                   rridge@clarkhill.com

                                                                   Allen M. Lopus, Esq.
                                                                        Pa. I.D. # 76544
                                                                  alopus@clarkhill.com

                                                                     Firm I.D. No.: 282
                                                                    One Oxford Centre
                                                             301 Grant Street, 14th Floor
                                                                  Pittsburgh, PA 15219
                                                             Telephone: (412) 394-7711
                                                                   Fax: (412) 394-2555



                                                                Attorneys for Defendant
                                                   Pittsburgh Water and Sewer Authority




81663\334515\263197823
           Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 2 of 52




                                      TABLE OF CONTENTS

  I.   INTRODUCTION

 II.   CRIMINAL CHARGES AND PLEA AGREEMENT

III.   SENTENCING AUTHORITY

IV.    APPLICATION OF 18 U.S.C. 3553(A) SENTENCING FACTORS

           A. The Nature and Circumstances of the Offenses and the History and Characteristics of
              the PWSA

                    i. Overview of the Pittsburgh Water and Sewer Authority

                   ii. Aspinwall Plant and Water Treatment Permits

                  iii. Factual Basis for Criminal Violations

                  iv. PWSA’s Compliance Activities in the Wake of The Offenses

           B. The Need for the Sentence Imposed to Reflect the Seriousness of the Offenses

           C. The Need for the Sentence Imposed to Afford Adequate Deterrence to Criminal
              Conduct and Protect the Public from Further Crimes of the PWSA

           D. The Need for the Sentence Imposed to Provide the PWSA with Training and
              Correctional Treatment; Any Policy Statements; Restitution to Identifiable Victims;
              The Kinds of Sentences Available

           E. The Need to Avoid Unwarranted Sentencing Disparities Among Defendants with
              Similar Records Who Have Been Found Guilty of Similar Conduct

V.     CONCLUSION




  81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 3 of 52




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
                v.                           )       Criminal No. 2:20-CR-360-1
                                             )
PITTSBURGH WATER AND SEWER                   )
AUTHORITY                                    )       ELECTRONICALLY FILED


           DEFENDANT PITTSBURGH WATER AND SEWER AUTHORITY’S

                                SENTENCING MEMORADUM

  I.    INTRODUCTION

        Defendant, Pittsburgh Water and Sewer Authority (“PWSA”), files this memorandum

pursuant to Rule 32 of the Federal Rules of Criminal Procedure to aid the Court in understanding

the events that precipitated PWSA’s violation of the law, for which it has accepted responsibility,

and to demonstrate the significant measures PWSA has taken to rectify its past mistakes and to

ensure they are not repeated.

        As detailed below, the Government and the PWSA have reached a plea agreement pursuant

to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure. Docket Entry 11 (the “Plea

Agreement”). This memorandum addresses the sentencing factors listed in 18 U.S.C. 3553 to

assist the Court in determining whether the sentence the parties have stipulated to is fair and

appropriate.

 II.    CRIMINAL CHARGES AND PLEA AGREEMENT

         In May 2017, an employee of the PWSA filed an anonymous complaint alleging that the

PWSA’s Aspinwall Water Treatment Plant (the “Aspinwall Plant”) had discharged solids into the

Allegheny River in violation of a Clean Water Act (“CWA”) permit. The Government’s

investigation also revealed that employees at the Aspinwall Plant had provided estimates rather


                                                 1
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 4 of 52




than metered readings for two of four flow meters that measured the total daily volume of sludge

transmitted from four clarifier basins to the Allegheny County Sanitary Authority (“ALCOSAN”)

for disposal pursuant to an Industrial User (“IU”) permit.

        The Government filed an eight-count criminal Information on November 18, 2020. See

Docket Entry 1. Count One alleges that from 2010 to 2017, PWSA employees knowingly

discharged clarifier sludge into the Allegheny River in violation of the CWA permit. Counts Two

through Eight charge the PWSA with knowingly making materially false statements in a record or

report required by the CWA in violation of the IU permit. Pursuant to the Plea Agreement, the

PWSA, an organizational Defendant, has plead guilty to Counts One and Two of the Information,

charging it with knowingly violating a permit condition (18 U.S.C § 2 and 33 U.S.C. §§ 1311,

1342, and 1319(c)(4)) and knowingly making a material false statement (18 U.S.C § 2 and 33

U.S.C. §§ 1317 and 1319(c)(4)), respectively. Docket Entries 1, 11. Both alleged violations

occurred at PWSA’s Aspinwall Plant.

        The agreed-upon punishment in the Plea Agreement is appropriate given (1) the

circumstances surrounding the offenses; (2) the PWSA’s creation of a $500,000 compliance fund

(“Compliance Fund”); (3) the development and implementation of a robust Environmental

Compliance Program (“ECP”); and (4) the hiring of an Environmental Compliance Director for

the Aspinwall Plant. The PWSA fully and expeditiously cooperated with the Government’s

investigation so the Government could save time, money, and resources. In accepting

responsibility for its prior compliance shortcomings, the PWSA has agreed not to appeal the

sentence and conviction. Furthermore, there has been a significant transformation of PWSA

leadership and culture, demonstrating a renewed dedication to enhancing both its water quality




                                                2
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 5 of 52




and regulatory compliance. The PWSA’s focus is to prioritize the citizens of Pittsburgh and

address the growing needs of the aging water and sewer system

        The PWSA views its Plea Agreement with the Government as the appropriate next step in

accepting responsibility for its prior actions. The parties’ agreed-upon penalty establishing the

$500,000 self-funded Compliance Fund, a term of probation for three years, implementation of a

robust ECP and the hiring of the Environmental Compliance Director is appropriate given the facts

of this case. These requirements, combined with the reputational harm that will result from

PWSA’s convictions (and has already occurred due to the announcement of the Plea Agreement),

are significant punishment that satisfies the purposes of sentencing set forth in 18 U.S.C. §§ 3553

and 3572.

III.     SENTENCING AUTHORITY

         The Supreme Court has made clear that the sentencing determination must begin with a

properly calculated advisory United States Sentencing Guidelines (“U.S.S.G.”, “Sentencing

Guidelines” or “Guidelines”) range. United States v. Booker, 543 U.S. 220, 245-46 (2005); Gall

v. United States, 128 S.Ct. 586, 596 (2007) (“The guidelines should be the starting point and the

initial benchmark.”); Rita v. United States, 127 S.Ct. 2456, 2464-65 (2007). After calculating the

advisory Guidelines range, the Court must consider that range along with all the factors listed in

18 U.S.C. § 3553(a) before arriving at the final sentence. The sentencing judge should “set forth

enough to satisfy the appellate court that he has considered the parties’ arguments and has a

reasoned basis for exercising his own legal decision-making authority.” Rita at 2468. Since the

PWSA is an “organization” that did not operate for a criminal purpose as defined in Chapter 8 of

the Sentencing Guidelines, there is no guideline range to be calculated and because of other factors




                                                 3
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 6 of 52




in determining a fine there is no recommended fine range. See U.S.S.G § 8A1.2(a) “Application

instructions.”

        The provisions of the Sentencing Guidelines relating to organizational defendants are

designed to “provide just punishment, adequate deterrence and incentives for organizations to

maintain internal mechanisms for preventing, detecting, and reporting criminal conduct.” See

Introductory Comment to Chapter 8 of the U.S.S.G. The instructions for applying the

organizational guidelines are set forth in U.S.S.G § 8A1.2. Subsection 8A1.2(a) instructs the Court

to determine from Part B, Subpart 1, the sentencing requirements and options relating to restitution,

remedial orders, community service, and notice to victims. There are no identifiable victims of the

offenses at issue, and therefore, the matters of restitution, remedial orders, community service, and

notice to victims are irrelevant in this case. U.S.S.G §8B1.1-1.4. See also Pre-Sentence

Investigation Report ¶ 64.

        As it relates to a fine in subsection 8A1.2(b), the parties have stipulated that the standard

Sentencing Guidelines governing fines for organizational defendants, U.S.S.G. §§ 8C2.2 through

8C.29, do not apply because the PWSA did not operate for a criminal purpose and the provisions

of § 8C2.1 do not apply to the counts of conviction because the offenses of conviction for which

the PWSA has plead guilty are not listed in subsection (a) of 8C2.1. See Plea Agreement §(C)(4);

See also U.S.S.G. § 8C2.1, Background Commentary (“the provisions of §§ 8C2.2 through 8C2.9

do not apply to counts for which the applicable guideline offense level is determined by Chapter

Two, Part Q (offenses involving the Environment)”); Unites States v. BP Products N. AM. Inc.,

610 F. Supp 2d 655, 681 (S.D. Tex. 2009) (“The Sentencing Guidelines provisions on fines for

organizational defendants do not apply to environmental offenses”). Therefore, the fine or fine




                                                 4
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 7 of 52




range in this case shall be determined under U.S.S.G. § 8C2.10. See Background Commentary of

§ 8C2.10.

        As a result, the criminal fine, which ordinarily is governed by the Guidelines, is a function

of the relevant statutes. Pursuant to 18 U.S.C. § 3571(c)(3), the maximum fine for each Count is

$500,000. 18 U.S.C. § 3571(c)(3). In this instance, the parties agree that PWSA is to pay the

maximum amount allowable under the statutes into a Compliance Fund in lieu of a fine.

Furthermore, the parties have agreed to implement an ECP as defined in §8B2.1. See Plea

Agreement §D(1)(d)(1). The goal is to ensure that the PWSA has a system in place to prevent and

detect criminal conduct and to promote an organizational culture that encourages ethical conduct

and compliance with the law among its employees.

        The Sentencing Guidelines are less relevant in this case than in the typical case and the

guidelines are, of course, “only one of the factors to be considered in imposing a sentence.” Gall

at 602. This Court must also consider the sentencing factors set forth in 18 U.S.C. § 3553(a). These

include: (1) the nature and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; (3) the need to afford

adequate deterrence to criminal conduct, and to protect the public from further crimes of the

defendant; (4) the need to provide the defendant with education or vocational training, medical

care, or other correctional treatment in the most effective manner; (5) the Guidelines and policy

statements issued by the Sentencing Commission; (6) the need to avoid unwarranted sentencing

disparities among defendants with similar records who have been found guilty of similar conduct;

and (7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a). These

factors are addressed below.



                                                 5
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 8 of 52




        The environmental violations at issue did not cause irremediable environmental harm. The

agreed-upon disposition fully vindicates the public interest by punishing the PWSA, deterring it

and other municipal authorities or companies from future violations, and establishing an ECP to

eliminate future misconduct. Accordingly, the Court should accept the sentence agreed to by the

parties and sentence the PWSA consistent with the Plea Agreement.

IV.     APPLICATION OF 18 U.S.C. § 3553(a) SENTENCING FACTORS

        A. The Nature and Circumstances of the Offenses and the History and Characteristics of
           the PWSA

        An in-depth analysis of the nature and circumstances of the offenses and the history and

characteristics of the PWSA is set forth below. PWSA does not seek in any way to excuse the

behavior underlying the two counts to which it has plead guilty. PWSA asks the Court to recognize,

however, that it has made significant improvements in its adherence to its compliance obligations.

The upper management who were responsible for or contributed to the violations are no longer

affiliated with PWSA. PWSA has not only installed a new management team, but also overhauled

its entire leadership apparatus to establish a corporate culture focused on environmental

compliance. See U.S.S.G. § 8B2.1(b)(3). This management team has demonstrated their

commitment to reform by spending the time and money required to revamp the PWSA’s facilities

and procedures to ensure that the conditions which created the violations at issue have been

removed.

      i. Overview of The Pittsburgh Water and Sewer Authority

        The PWSA was organized by the City of Pittsburgh as a municipal authority in 1984. The

PWSA’s Chief Executive Officer (“CEO”) reports to a Board of Directors. Prior to June of 2020,

the PWSA was led by an Executive Director instead of a CEO. The PWSA became responsible

to provide drinking water and sewage collection services to residential, commercial, and industrial


                                                6
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 9 of 52




customers within the City of Pittsburgh in the 1990’s. The PWSA and the City of Pittsburgh

participate in the ALCOSAN system, which treats sewage generated from participating

municipalities and wastewater collected by the PWSA from residential, commercial, and industrial

customers. PWSA’s vision is to provide water and wastewater services that meet or exceed all

regulations and customer expectations at the lowest possible cost.

        PWSA serves approximately 306,000 residents of Pittsburgh. Its water system provides

water to approximately 83,000 customer accounts or 84% of the total population of greater

Pittsburgh. PWSA’s drinking water treatment, storage, and distribution infrastructure includes two

treatment plants, 11 pump stations, five reservoirs, 11 storage tanks, 11 booster chlorination

facilities, seven orthophosphate feed points for corrosion control, and approximately 965 miles of

water lines. The PWSA also provides wastewater and storm water collection and transmission

service to an estimated 306,000 residents. Its operational reach is expansive as it maintains over

29,000 manholes, 27,000 catch basins and inlets, 25,000 valves and fire hydrants, 1,220 miles of

sanitary, storm, and combined sewers, and 185 storm outfalls. PWSA also manages over 300

employees.

        Unfortunately, certain physical components were originally constructed or installed over

one hundred years ago and the PWSA’s historic investment and capital improvements did not keep

pace with the need for upgrades. Until 2017, the PWSA operated on an inadequate budget with

minimal investments in new assets and a revolving door in leadership, with more than 20 executive

directors since the mid-1980’s. The PWSA’s management and operations staff declined

significantly since the 1970’s, providing fewer skilled workers to address the growing needs of the

water and sewer systems. These factors, combined with periods of outside contract management




                                                7
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 10 of 52




operations from two different companies, fostered an inefficient and poorly-funded organizational

culture which tolerated indifference to environmental obligations.

      ii. The Aspinwall Plant and Water Treatment Permits

        The Aspinwall Plant draws water from the Allegheny River, treats it to drinking water

standards, and then distributes the drinking water pursuant to a CWA Permit. The Aspinwall Plant

produces an average of 70 to 80 million gallons of drinking water per day and is staffed by

employees working on a 24-hour schedule throughout the year. Water treatment facilities have

existed at the Aspinwall Plant’s current Freeport Road site since the 1800’s and have produced

drinking water of a quality that meets or exceeds federal and state drinking water standards

throughout its years of operation.

        The current Aspinwall Plant was completed and operational in 1969 to then-current water

treatment design standard and processes, including the use of clarifier basins. Once untreated water

enters the plant it passes through a series of screens and various chemicals are then added to the

water for treatment. See Exhibit 1 (water cleaning process). The partially-treated water is

transferred to one of four large clarifier basins designed for the settling and removing of fine

particulate matter and other naturally occurring substances. The Plant’s four identical clarifier

basins each hold approximately 1.8 million gallons of partially-treated water.

        Chemicals are then added to the water to promote coagulation and cause clumps of solid

material known as “clarifier sludge” to sink to the bottom of each basin. Each basin has a meter

to measure sedimentation discharge along with multiple pipes, valves and drains connected to a

distribution structure less than 100 yards from the basins. Flow meter FM-5, located in the

distribution structure, totalizes the flow from the four clarifier basins (providing secondary

verification of the clarifier residues flow to ALCOSAN.) The clarifier sludge is discharged to



                                                 8
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 11 of 52




ALCOSAN from the distribution structure in accordance with the EPA IU permit that authorizes

PWSA to send up to one million gallons of clarifier sludge per day to ALCOSAN for disposal.

        Discharges were also previously permitted from the distribution structure into the

Allegheny River by means of an outfall designated as “Outfall 012.” Discharges from this location

were authorized by a CWA National Pollutant Discharge Elimination System (“NPDES”) permit

which allowed the discharge of certain pollutants in limited concentrations at specific outfalls

along the Allegheny River. These discharges were permitted under NPDES permits until the

ALCOSAN sewer connection was constructed in the mid-1990s. Permits since 2009 have

established stricter limits for all “process wastewater discharges” from the Aspinwall Plant. At that

time, water treatment facility discharge permits were modified to control the source, nature and

frequency of Allegheny River discharges. NPDES permits issued since that time have ratcheted

down the allowable discharges.

        In the past, there was a NPDES permitted valve discharge through which a specified

sedimentation byproduct flow from the clarifiers could be directed to the Allegheny River instead

of to ALCOSAN. The discharge was permitted as a bypass, to be used only for operational

maintenance processes that met specified flow discharge characteristics. As discussed below, the

valve has been disabled. The current NPDES permit, issued by DEP, is NPDES Permit No.

PA0218961 for Industrial Wastewaters (effective on April 1, 2017, expiring on March 31, 2022.)

        Routinely, there is a dewatering process when each basin is emptied of as much water as

possible in order to conduct repairs and maintenance. The removed water is referred to as “clarifier

blowdown.” Once the dewatering process is complete, laborers enter the basin with firehoses to

wash the remaining accumulated sludge off the basin’s walls and machinery. This cleaning water

and leftover sludge should be sent to the pipe leading to ALCOSAN from the distribution structure,



                                                 9
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 12 of 52




but on some occasions was instead redirected from into the Allegheny River via Outfall 012, in

violation of the NPDES permit. The discharge(s) were reportedly done by, or directed by, a PWSA

operations manager who left PWSA in March of 2017. Despite its availability, the current

operators stated in their interviews with the Government that they were instructed that they should

never open the valve to the river. In May 2019, plates were bolted to permanently block the valve

that allowed flow from the distribution structure to the Allegheny River.

     iii. Factual Basis for Criminal Violations

        PWSA’s current position in this Court is a result of frequent management turnover, decades

of inadequate funding, poor investment decisions, and the failure to hire appropriate staff that

prevented proper operation and maintenance of the Aspinwall Plant. In addition, two partial

privatization efforts, one in 2001-2002 and another in 2012-2015, failed to achieve desired

stabilization and utility improvements. The vast majority of the misconduct cited in the

Information occurred in the wake of 2012-2015, a period when the PWSA was managed by Veolia

Water North America Northeast (“Veolia”), an independent consulting firm. Veolia’s tenure

produced neither organizational stability nor the anticipated cost savings and officially ended in

2015. In the interest of continuity, individuals from the management team remained until 2016.

PWSA accepts responsibility for its actions and inactions and the management failures of its

contract management team. Unfortunately, the combination of years of disinvestment and third-

party contract management precipitated the violations of the law as described in Counts One and

Two.

        The lack of procedural safeguards and shortage of skilled workers is evidenced by the

allegations underlying both counts. For example, with respect to Count One, the operations at the

Aspinwall Plant were originally designed and operated with “solids related disposal” directly to



                                                  10
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 13 of 52




the Allegheny River. In the past, there was a NPDES permitted valve discharge through which

specified sedimentation byproduct flow from the clarifiers could be directed to the Allegheny

River instead of to ALCOSAN. The discharge was permitted as a bypass to be used only for

operational maintenance that met specified characteristics. Accordingly, for years, it was common

routine and practice to open the valve located at the distribution structure to discharge certain

wastes directly into the Allegheny River.

        Updated permits prohibited this form of discharge, but they nevertheless continued to occur

at times. The prohibited discharges were reportedly performed, or directed by, an operations

manager who left the PWSA in March of 2017 and is currently under federal indictment. The valve

leading from the distribution structure to Outfall 012 has been bolted shut to permanently block

the valve from opening, as shown in Exhibit 2. In addition, an electronic control that operated the

valve has been disconnected so there is no switch to operate the valve. This ensures that all future

discharges will be re-routed from the distribution structure directly to ALCOSAN instead of the

Allegheny River, with no opportunity to bypass the system.

        The violations described in Count Two were the result of years of disinvestment. That

count focuses on estimated rather than metered reporting of the daily volume of sludge transmitted

to ALCOSAN pursuant to the IU Permit. Each basin is equipped with its own flow meter. An

additional meter (FM-5) is located at the distribution structure and totalizes the flow from the four

basins to provide accurate readings. Plant operators can manually or electronically monitor the

readings from the basins and the data is entered in a spreadsheet so the PWSA can calculate the

amount of sludge being sent to ALCOSAN in compliance with the IU permit, which allows up to

one million gallons of discharge per day. The final calculation is submitted in a Self-Monitoring




                                                 11
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 14 of 52




Compliance Report (“SMCR”) that provides for criminal sanctions for knowingly providing false

information.

        The four basins are designed, constructed, and operate identically, so the discharges from

the basins should be consistent between the basins. Two of the meters, located in basins 2 and 4,

were not functioning from 2014 until early 2020. The PWSA conservatively estimated the flow

from those two basins based on the flow of basins 1 and 3 recorded by the properly functioning

meters. The PWSA estimated the average total flow from all four basins to ALCOSAN to be

approximately 552,000 gallons per day, well below the one-million-gallon daily limit.1 The PWSA

failed to disclose that it was providing estimated flow amounts from basins 2 and 4. These

estimated flow amounts were based on sound principles. However, further, the PWSA began the

process to have the flow meters replaced in June of 2019, and all basin meters were operational as

of March 4, 2020. Replacement meters were also installed at the distribution structure and linked

to an external monitoring system calibrated to sound an alarm if daily flow reaches 800,000

gallons, thereby ensuring PWSA stays within the daily allowable limit pursuant to the IU permit.

        The facts above highlight the gross mismanagement, years of disinvestment, and lack of

skilled workers dating several decades prior to these criminal violations. Leadership failed to

ensure environmental compliance and instead fostered a culture focused on short cuts to save costs.

However, as discussed below, the PWSA has dramatically increased capital investment in not only

its water and sewer infrastructure, but a top-to-bottom reform of its environmental compliance to

turn around the organizational culture.




1
  The valve discharge process automatically repeats 12 times per day with each individual basin’s valve open for 15
minutes on an alternating basis. The final calculation is gathered from estimating the amount of flow from basins 2
and 4 to be roughly 300,000 gallons (1,668 gallons per minute for 15 minutes, 12 times a day) combined with the
readings from the correctly working meters in basins 1 and 3 at 252,000 gallons (1,400 gallons per minute for 15
minutes, 12 times a day).

                                                        12
81663\334515\263197823
           Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 15 of 52




     iv.      PWSA’s Compliance Activities in the Wake of the Offenses

           This violations at issue are a historical blemish that deviates from the way the PWSA will

conduct its business in the future. What happened at Aspinwall is not typical for the PWSA and

substantial progress has been made since 2017 to make strategic improvements to its processes,

employee skill sets, and systems to address issues of staffing, operations, environmental

compliance and capital investment. The PWSA has dramatically increased capital investment in

its water and sewer infrastructure to assist with these improvements.

           The PWSA spent $127 million on capital improvements in 2020 and projects that it will

spend $130 million on capital improvements in 2021, which is more than seven times the amount

spent on capital improvements six years earlier. The PWSA’s capital plan includes over $1 billion

in major improvements to the Aspinwall Plant, including key components of its distribution system

such as storage tanks, pump stations, reservoirs, and water main and lead service line replacements.

The PWSA has also added highly qualified and experienced professional management in several

key departments including engineering, finance, communications, and its operations staff over the

past several years.

           The PWSA has enhanced its water quality by restructuring its regulatory compliance

department with the addition of qualified personnel and these improvements have resulted in a

critical culture change throughout the organization. In doing so, PWSA has reformed its

compliance program in accordance with the provisions of U.S.S.G. § 8B2.1, which require:

              (1) Due diligence to detect and prevent criminal conduct and otherwise promote
              an organizational culture with standards and procedures that encourages ethical
              conduct and a commitment to complying with the law; (2) Oversight of the
              compliance program by high-level personnel; (3) Responsible delegation
              authority; (4) Continuous employee training; (5) Effective hotline and reporting
              protocols; (6) Prompt and adequate investigation of complaints and remediation
              of deficiencies, including self-disclosure and consistently applied discipline



                                                  13
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 16 of 52




            when appropriate; (7) A robust monitoring and auditing process that sufficiently
            address the key risk areas for a corporation.

U.S.S.G. §8B2.1

        This restructuring of the compliance department was initiated by the PWSA’s management

team and demonstrates the PWSA’s commitment to comply with applicable law and regulations

and encourage ethical conduct. U.S.S.G. § 8B2.1(a). First, in doing so, the PWSA has replaced

previous upper management and those responsible for the wrongdoing that contributed to PWSA’s

compliance shortcomings. Id. at (b)(3). Second, the PWSA has added an Environmental

Compliance Director, who will serve as the Compliance Manager identified in the Plea Agreement,

and developed and adopted an Environmental Compliance Manual. Id. at (b)(2)(C). Third, the

PWSA has appointed an external Ethics Officer for confidential employee reporting of compliance

issues. Id. at (b)(5)(C).

        The PWSA now has a Compliance Director (who reports directly to the CEO) to ensure

proper oversight of the implementation and effectiveness of the compliance and ethics program.

Id. at (b)(1)-(2). The PWSA also established a Water Quality Advisory Committee in 2016 to

advise PWSA’s consultants and managers on water quality concerns. They meet intermittently to

address specific issues as they arise. Id. at (b)(4). This committee is currently composed of

PWSA’s Water Quality Advisor, Environmental Compliance Director, Water Treatment and

Supply, Senior Manager, Water Quality/Environmental Compliance, a member of its Board (a

former professor at Carnegie Mellon University with a Ph.D. in chemical engineering who is the

current committee chair), and professors from Carnegie Mellon University and the University of

Pittsburgh (who are both professional engineers and Ph.D.’s in civil engineering). The PWSA is

presently seeking to expand the Water Quality Advisory Committee membership and to more

formally involve the committee in water quality compliance issues. Overall compliance is an


                                                14
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 17 of 52




express responsibility of the CEO, COO, and all directors and manager. See Organization Chart in

Exhibit 4.

        The PWSA continues to update its standard operating procedures and develop training to

stress environmental compliance by implementing a Compliance Program that is consistent with

federal guidelines. Id. at (b)(5)(A)-(B); See Exhibit 3. It has adopted and is implementing a Code

of Conduct to guide all PWSA employees in understanding PWSA’s environmental legal

obligations and its rules, ethics, and values. Id. at (b)(6)-(7). In accordance with the Plea

Agreement, the PWSA submitted the outline and schedule for the Environmental Compliance

Program in March 2021, and the completed Environmental Compliance Manual in April 2021.

The PWSA is currently addressing comments provided by EPA on the outline and manual.

        Lastly, the Pennsylvania Public Utilities Commission (“PUC”) has approved PWSA’s

Long-Term Infrastructure Improvement Plan that includes projects to replace and upgrade

infrastructure to meet current standards. To focus on this commitment to the PUC, the PWSA will

continue to improve its current operational status and the organization has instituted a plan called

Focusing on The Future. Focusing on The Future articulates PWSA’s desired future state, which is

to be a highly responsive and trusted public utility, recognized for excellence and valued by its

community. See Exhibit 5. The desired future state will be achieved with PWSA supporting

community vitality by protecting public health and the environment through safe, reliable, and cost-

effective delivery of drinking water, wastewater, and stormwater services. Focusing on The Future

establishes five primary goal areas for the PWSA: (1) Protect Public Health and the Environment;

(2) Ensure Customer and Stakeholder Satisfaction; (3) Improve Infrastructure Reliability; (4)

Maintain a High-Performing Workforce; and (5) Be an Effective and Efficient Organization.




                                                15
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 18 of 52




        The PWSA is dedicated to not only implementing a robust compliance program pursuant

to U.S.S.G. § 8B 2.1, but also a complete overhaul to its management structure to promote and

deter future criminal conduct. The PWSA has devoted significant resources towards this endeavor

and is excited to continue its transformation.

        B. The Need for the Sentence Imposed to Reflect the Seriousness of the Offenses

        A court reviewing a binding plea agreement must determine whether the agreed-upon

sentence represents an “appropriate disposition.” Fed. R. Crim. Proc. 11(c)(1)(C). To consider the

need for a sentence imposed to reflect the seriousness of the offenses and evaluate if it is an

appropriate disposition, the Court should recognize that the Department of Justice has increasingly

permitted companies to avoid convictions using Deferred Prosecution Agreements (“DPAs”) or

Non-Prosecution Agreements (“NPAs”). See “The Changing Face of Corporate Prosecutions”,

40-OCT Champion 48. In 2020 alone, 40 cases were resolved via DPAs or NPAs rather than

convictions, showing an increase of 36 cases from 2019 and 23 cases from 2018.2 The PWSA

functions as a corporation even though it is designated as a municipal authority. The PWSA filed

articles of incorporation and is set up to facilitate the acquisition, operations, financing, and

construction of projects from stormwater management to wastewater treatment. It can exercise

governmental, as well as private, corporate powers in assisting the Commonwealth of

Pennsylvania to meet the needs of its citizens.

        The Government’s insistence on a felony conviction in this case underscores that in no

sense did it “go easy” on the PWSA. Indeed, this case has resulted in extensive publicity in

Pennsylvania and throughout the United States, thereby furthering the public interest in



2
 See Brandon L. Garett & Jon Ashley, Federal Organizational Prosecution Agreements, University of Virginia
School of law, at http://lib.law.virginia.edu/Garrett/prosecution_agreements/home.suphp


                                                      16
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 19 of 52




deterrence.3 Even without reference to specific terms of the Plea Agreement, the Government’s

decision to seek a conviction, rather than proceeding by a DPA or NPA, demonstrates a tough but

fair deal.

        C. The Need to Afford Adequate Deterrence to Criminal Conduct and Protect the Public

             from Further Crimes;

        The proposed punishment will have a substantial deterrent effect and protect the public

from further crimes. A penalty of such a substantial amount, $500,000, and required

implementation of a robust ECP sends a strong message that the PWSA will ensure that its water

treatment facilities operate at the highest level in accordance with federal and state regulatory

standards. A sentence reflecting the terms of the Plea Agreement will serve as a substantial

deterrent to other industries regulated by the EPA. Given the PWSA’s operational impact and

publicity surrounding these events, every employee is aware of the seriousness of the case. Due to

the highly publicized criminal prosecution of this case, the PWSA and its employees are aware of

the need to adhere to the highest standards of environmental compliance in the future. If the Court

approves the terms of the Plea Agreement, the record of the case will serve as a lesson that

companies must do better in monitoring their environmental protocol. The proposed penalty will

show that any deviations from environmental permits will be met with significant sanctions.

        D. The Need to Provide the PWSA with Training and Correctional Treatment; Any Policy

             Statements; Restitution to Identifiable Victims; The Kinds of Sentences Available

        The terms of the Plea Agreement sufficiently satisfy the need to provide the PWSA with

any education or vocational training pursuant to 18 U.S.C. § 3553 (a)(2)(D). Also, the need for

medical care or other correctional treatment is inapplicable in this case. Furthermore, there are no


3
 The Government held a press conference to announce the filing of the Information and the Plea Agreement. Local
and national television and radio stations covered the press conference extensively.

                                                      17
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 20 of 52




pertinent policy statements applicable in accordance with 18 U.S.C. § 3553(a)(5). For the types of

sentences available, pursuant to 18 U.S.C. § 3571(c)(3), the maximum fine for Counts One and

Two is $500,000. Because the offense of conviction is a Class C felony, the authorized term of

probation is not less than one but not more than five years. 18 U.S.C. § 3561(c)(1). Also, forfeiture

is inapplicable in this case. See Pre-Sentence Investigation Report ¶¶ 75-76. Lastly, there are no

identifiable victim or victims who have suffered any physical injury or pecuniary loss and

restitution is inapplicable in this case pursuant to provisions of the Mandatory Victim Restitution

Act in 18 U.S.C. § 3663A. See Pre-Sentence Investigation Report ¶¶ 79-80.

        E. The Need to Avoid Unwarranted Sentencing Disparities Among Defendants with

             Similar Records Who Have Been Found Guilty of Similar Conduct

        One of the fundamental principles of federal sentencing is that similar offenses should

receive similar sentences. The criminal penalty of $500,000 and the three-year term of probation

to be imposed is consistent with the criminal penalties that have been imposed in other cases.

        A similarly-situated defendant in United States v. Libertas Copper (2:20-CR-

00369)(W.D.P.A), was sentenced by this Court to pay $550,000 and serve a three-year term of

probation.4 Libertas operated a manufacturing facility on the Ohio River that produced flat-rolled

copper products for the electrical distribution, industrial, and residential construction markets.

Libertas also managed wastewater generated as a result of its copper processing via a wastewater

treatment plant that discharged wastewater to designated outfalls along the Ohio River in

compliance with a CWA NPDES permit similar to the one issued to PWSA. Libertas knowingly

falsified reports indicating that various discharges from its outfalls were within applicable permit



4
 See U.S. Attorney’s Office for the Western District of Pennsylvania Press Release, https://www.justice.gov/usao-
wdpa/pr/pittsburgh-area-copper-processing-company-pleads-guilty-felony-violations-clean-water (December 15,
2020).

                                                       18
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 21 of 52




limits, when in fact its own internal sampling data showed that such discharges had exceeded the

relevant limits. Furthermore, Libertas also engaged in a years-long pattern of discharging oil in a

quantity sufficient to generate oil sheens on the Ohio River.

        In addition to Libertas, other defendants who engaged in more egregious criminal

violations received more lenient sentences. For example, Action Mining, Inc. discharged untreated

acid mine drainage into Coal Run, a tributary of the Casselman River for a period of two years

from 1994 until 1996. See D.E. 1 in United States v. Action Mining, Inc. (3:99-CR-00007)

(W.D.P.A). Acid mine drainage is harmful to fish and other aquatic wildlife and in sufficient

concentrations can cause burns and illnesses to people who use surface waters for drinking and

recreational purposes. Action Mining was charged by Information in the Western District of

Pennsylvania with violating the CWA and was sentenced to 24 months of probation and ordered

to pay a $50,000 fine. See D.E. 19.

        Another corporation in the Middle District of Pennsylvania received a five-year term of

probation and only a $10,000 fine for its CWA violations, as well as tampering with a government

witness. See D.E. 1 in United States v. David D. Klepadlo & Associates, Inc. (3:16-CR-254)

(M.D.P.A). The defendant contracted with local municipalities in northeast Pennsylvania to

operate and manage their waste water treatment plants.5 The defendant failed to properly operate

and maintain multiple facilities, did not take daily and weekly discharge samples, and submitted

false reports to local and federal environmental officials. Moreover, the owner attempted to

persuade a government witness to fabricate a false explanation for the CWA violations. These

violations led to unauthorized discharges into multiple creeks and rivers. Id.


5
  See U.S. Attorney for the Middle District of Pennsylvania Press release, https://www.justice.gov/usao-
mdpa/pr/clark-summit-man-sentenced-violations-clean-water-act-and-tampering-government-witness. (October 30,
2020).


                                                    19
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 22 of 52




         Lastly, Valley Crest Foods, Inc. was cited for CWA violations in the District of Oregon for

repeatedly discharging milk and other pollutants into the public water treatment facility which

caused wastewater with elevated E. Coli bacteria to enter the Coquille River, resulting in a public

health advisory.6 The company was regularly discharging wastewater to the sewer system that

caused disruptions to a nearby city’s Publicly Owned Treatment Works (“POTW”). Id. These

disruptions prevented the POTW from effectively processing the waste it received from the local

community and resulted in elevated bacteria levels in violation of a CWA discharge permit. The

District Court of Oregon ordered the company to pay a fine of $80,000 for conduct that occurred

from 2017 until 2018. Id.

         Evidenced by the above referenced cases, other similarly situated defendants have either

been sentenced to similar or more lenient terms than those the PWSA is currently facing. The

Court should also give weight to the fact that the Government has approved the agreed-upon

penalty. The EPA, which has been intimately involved in this case, is perhaps in the best position

to know what kind of penalty is reasonable relative to other CWA cases. The fact that the

Government has approved the stipulated penalty in this case should add to the Court’s confidence

that the penalties are appropriate and generally consistent with factually similar CWA cases.

    V.   CONCLUSION

         The agreed-upon disposition represents substantial punishment for the type of violations at

issue, particularly, where the discharge resulted in no irremediable environmental harm. The public

interest would be fully vindicated if this sentence were imposed and it represents an “appropriate

disposition” within the meaning of Fed. R. Crim. P. 11(c)(1)(C). The Court should accept the Plea

Agreement and impose the agreed-upon sentence.


6
 See U.S. Attorney for the District of Oregon Press release, https://www.justice.gov/usao-or/pr/myrtle-point-dairy-
pleads-guilty-violating-clean-water-act. (October 8, 2020).

                                                        20
81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 23 of 52




              EXHIBIT 1




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 24 of 52




Water purification process




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 25 of 52




              EXHIBIT 2




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 26 of 52




Bolts permanently blocking discharge valve from the distribution structure through Outfall 012
to the Allegheny




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 27 of 52




              EXHIBIT 3




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 28 of 52




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 29 of 52




Environmental Compliance Manual Outline




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 30 of 52




              EXHIBIT 4




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 31 of 52




Organizational Chart




81663\334515\263197823
         Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 32 of 52




              EXHIBIT 5




81663\334515\263197823
           Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 33 of 52




FUTURE
 FOCUSING ON THE




Pittsburgh Water
and Sewer Authority’s
Roadmap for Success
NOVEMBER | 2017
                   Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 34 of 52




                                                                         PWSA has a solid foundation
                                                                         to build upon – an ample water
                                                                         supply from the Allegany Riv-
                                                                         er, adequate delivery capac-
                                                                         ity throughout its distribution
                                                                         system, and a stable customer
                                                                         base. This Organizational and
                                                                         Compliance Plan builds on the
                                                                         utility’s strength. It articulates
                                                                         PWSA’s goals, the concrete
                                                                         actions that will be taken to
                                                                         achieve those goals, and the
                                     Message from the                    measures by which PWSA staff,
                                     Executive Director:                 outside stakeholders, and cus-
                                                                         tomers can measure its ulti-
                                     The people of Pittsburgh have       mate success.
                                     enjoyed access to public wa-
                                     ter service for more than 200       With this plan – and hard work
                                     years. Today, that service is       – we will be successful. We will
                                     provided by the Pittsburgh Wa-      continue working, every day,
                                     ter and Sewer Authority (PWSA),     to deliver safe, reliable, and
                                     which exists to support the         cost-effective drinking water,
                                     community’s vitality by protect-    wastewater conveyance, and
                                     ing public health and the envi-     stormwater services. We will
                                     ronment through safe, reliable,     continue working, every day,
                                     and cost-effective delivery of      to protect public health and
                                     water, wastewater conveyance,       the environment. And we will
TABLE OF CONTENTS                    and stormwater services.            continue working, every day,
                                                                         to be a highly responsive and
2     Message from the               PWSA’s challenges are well          trusted public utility, recog-
      Executive Director             defined; but they are neither       nized for excellence and val-
3     Framework                      unique, nor insurmountable. Ex-     ued by our community.
4     Trends                         tended periods of underinvest-
6     Protect Public Health          ment and organizational insta-      Pittsburgh deserves no less.
      and the Environment            bility have led to infrastructure
8     Ensure Customer                failures, regulatory lapses, and    Robert Weimar, P.E.
      and Stakeholder                organizational turnover. These      Interim Executive Director
      Satisfaction                   are common challenges that          Pittsburgh Water and Sewer Authority
10   Improve Infrastructure          most urban water systems in
      Reliability                    the northeast face. Through a
12   Maintain a High                 combination of new and exist-
      Performing Workforce           ing initiatives, talented leader-
14   Be an Efficient and             ship, and a supportive Board of
      Effective Organization         Directors, PWSA is committed
17   Communications                  to improving its operations and
18   Moving to the Future            addressing these challenges.
          Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 35 of 52


WHAT IS
OUR
                                   OUR GOALS
FUTURE?
PWSA is a highly                              Protect Public Health
responsive and                                and the Environment
trusted public                                To protect and support the long-
utility, recognized                           term health of our community and
for excellence                                environment
and valued by our
community.                                    Ensure Customer
                                              and Stakeholder
                                              Satisfaction
                                              To enhance customer and stakeholder
                                              confidence by communicating effectively
WHAT DO                                       and engaging our community

WE DO?                                        Improve Infrastructure
PWSA supports                                 Reliability
community vitality                            To ensure service reliability through
by protecting public                          responsible infrastructure investment
health and the                                and proactive maintenance
environment through                           Maintain a
safe, reliable and
cost-effective delivery                       High-Performing
of drinking water,                            Workforce
wastewater and
                                              To recruit, develop, and retain a
stormwater services.
                                              motivated and well-qualified team

                                              Be an Efficient and
                                              Effective Organization
                                              To optimize the use of our resources
                                              through innovative technology, effective
                                              processes, and continuous improvement



                                                                     FOCUSING ON THE FUTURE   3
                                                                Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 36 of 52
Photo courtesy of: Always Shooting (Flickr)




                                                               There are several trends that water-sector
                                                               utilities must contend with and respond to,
                                                               including increased utility financial constraints,
                                                               regulations, workforce issues, and customer
                                                               expectations. PWSA faces each of these,
                                                               and each trend challenges PWSA’s ability to
                                                               maintain the traditional utility approach:
                                                               out of sight, out of mind.




                                              TREN
                                              4   PITTSBURGH WATER AND SEWER AUTHORITY
                 Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 37 of 52


 This Organizational and Compliance Plan addresses these trends.

                                         PWSA carries a significant debt         er lines, reduce storm water entering
 TREND 1:                                load of more than $840 million,         the system, reduce the frequency
 CUSTOMER                                and additional capital investment       and amount of combined sewer
                                         is needed. Rates are expected to        overflows, and eliminate sanitary
 EXPECTATIONS
                                         rise over the next several years as     sewer overflows.
 Changing requirements for service       we replace in our aging infrastruc-
 delivery are being driven by a new      ture and strengthen our delivery
 generation of customers who ex-         of services.
 pect more rapid, and easy access
                                                                                 TREND 4:
 to information. The customers of                                                WORKFORCE ISSUES
 the future are driving the invest-
 ments of today.
                                         TREND 3:                                Water-sector utilities struggle to
                                                                                 recruit and retain staff with the
                                         REGULATIONS
                                                                                 necessary skills and competencies
 PWSA must respond by providing          Across the board, regulations are       to manage utility operations. Typ-
 updated customer billing and infor-     becoming more stringent, which          ically, utilities have aging work-
 mation management systems that          requires greater investment of an       forces, which make knowledge
 meet the expectations of a chang-       organization’s scarce resources.        retention and succession planning
 ing customer base.                      Compliance with environmental           significant challenges.
                                         regulations tends to be especially
                                         challenging (and costly).               PWSA has experienced frequent
 TREND 2:                                                                        leadership turnover in the last several
                                         In 2008, the Pittsburgh region          years, and operates in a union envi-
 FINANCIAL CONSTRAINTS
                                         entered a Consent Decree with the       ronment, which can limit workforce
 With capital and operating budgets      US Environmental Protection Agen-       flexibility. Compensation is limited,
 rising, and stakeholder groups who      cy to reduce and eliminate sewage       and often not competitive as com-
 are increasingly resistant to rate      contamination in local streams and      pared to the private sector. Addition-
 increases, utilities struggle to make   rivers. The Consent Decree requires     ally, the utility’s financial constraints
 necessary investments.                  all 83 communities within the region-   have curtailed some employee devel-
                                         al service area to repair broken sew-   opment and training opportunities.




NDS                                                                                             FOCUSING ON THE FUTURE   5
                   Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 38 of 52




                                                                To protect and support the long-
                                                                term health of our community
                                                                and environment
                                                                The primary mission of any water and
                                                                wastewater utility is to protect public health and
                                                                the environment. Drinking water must meet all
                                                                regulatory water quality requirements when it



                   GOAL 1
                                                                leaves PWSA treatment facilities and when it is
                                                                used at a customer’s tap. PWSA must ensure
                                                                that wastewater is collected from customers
                                                                without backups or spills, and conveyed
                                                                through the wastewater collection system to

         PROTECT PUBLIC                                         the regional ALCOSAN treatment facility. The
                                                                conveyance process must be secure, and occur

         HEALTH AND THE                                         without sanitary sewer overflows (SSOs) that
                                                                could damage the environment. Treatment

           ENVIRONMENT                                          then renders the wastewater safe, before it is
                                                                discharged back to the environment.




FOCUS AREA 1:
DELIVER HIGH QUALITY DRINKING WATER
Our goal is to continuously meet or exceed customer and regulatory standards for the water that we provide.
To do that, PWSA will pursue the following strategies:
• Perform regular tests at certified laboratories to ensure high water quality and service levels
• Report water quality results to customers in an annual Consumer Confidence Report
• Continue to actively manage and replace lead service lines
Ensuring success in this area will require PWSA to effectively manage its distribution system, including increasing
the number of water quality monitoring points; regularly flushing the system; incorporating best-in-class
technology and enhanced modeling capabilities; and improving its cross-connection control program to meet
industry best practices.

MEASURE OF SUCCESS                                     TARGET PERFORMANCE
Compliance with regulatory water quality standards     365 days of full water quality compliance

Implement cross-connection control                      • 100% of service connections rated for potential threat level and
                                                          catalogued
                                                        • All backflow devices tested at regular intervals
Compliance with lead standards                         Lead levels; in compliance with EPA standards

Achieve water pressure standards                       Meet target maximum and minimum pressure in water mains;
                                                       minimum fire flow at hydrants




6   PITTSBURGH WATER AND SEWER AUTHORITY
                   Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 39 of 52


                                            Service Line Inspections (for Lead lines)


                   7,000

                                                                          PWSA Target
                   6,000


                   5,000


                   4,000


                   3,000


                   2,000
                                                                                                        Service line
                                                                                                        inspections
                   1,000                                                                                 complete




                                     2017           2018      2019          2020             2021       2022

                                                              Time




FOCUS AREA 2:
SAFELY AND EFFECTIVELY CONVEY WASTEWATER AND STORMWATER
Our goal is to continuously meet or exceed customer and regulatory standards as we convey wastewater and
stormwater to the ALCOSAN treatment facility. PWSA is committed to:
• Maintaining wastewater system cleaning, root removal, and maintenance activity to prevent back-ups
• Routinely inspecting manholes
• Monitoring and reporting on all combined and sanitary sewer overflows
• Regularly performing condition assessments on all gravity pipe segments
PWSA’s continued success in this area will also require implementing a risk-based wastewater system renewal
program; incorporating similar best-in-class technology and modeling capability to what is required for the water
system; and adopting a lateral inspection and renewal program.

MEASURE OF SUCCESS                                              TARGET PERFORMANCE
Compliance with regulatory wastewater and stormwater           365 days of full compliance
quality standards

Eliminate sanitary sewer overflows (SSOs)                      Zero SSOs per year

Compliance with combined sewer overflow (CSO)                  Reduced number and volume of CSOs
requirements
Minimize back-ups and failures                                 Fewer than one unplanned failure per 5,000 accounts
                                                               (AWWA benchmark)

Clean and inspect wastewater mains and manholes                10% of system annually




                                                                                                       FOCUSING ON THE FUTURE   7
                  Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 40 of 52




                                                                      To recruit, develop, and retain a
                                                                      motivated and well-qualified team
                                                                      Attracting, training, and developing the next
                                                                      generation of utility staff is quickly becoming
                                                                      a significant focus area for every major
                                                                      water utility. A high-performing organization


                 GOAL 2
                                                                      needs to address capturing and transferring
                                                                      institutional knowledge, succession planning,
                                                                      career development and personal growth
                                                                      opportunities for its workforce. Training

          MAINTAIN A                                                  and incentives that enhance and recognize
                                                                      employee efforts provide the means to

    HIGH-PERFORMING
                                                                      establish higher standards to meet the needs
                                                                      of modern utility operations. PWSA’s shift to

         WORKFORCE
                                                                      a learning-based culture will help attract and
                                                                      support a high-performing workforce.




FOCUS AREA 1:
INCREASE HIRING EFFECTIVENESS
Developing a strong workforce relies on identifying and hiring qualified applicants. To that end, PWSA is
committed to:
• Implementing a new Human Resources Information System (HRIS)
• Reviewing and improving job postings and position descriptions
• Optimizing and streamlining the hiring process and timeline
• Reviewing employee total compensation packages
Additionally, PWSA will look to extend outreach to industry publications, community partnerships, and other
venues to reach prospective talent; as well as evaluating the possibility of eliminating the City’s domicile
employment requirements that hinder finding and retaining good people.

MEASURE OF SUCCESS                         TARGET PERFORMANCE
Hiring Response Time                       Average time to fill existing positions is less than three months
                                           from the date of the vacancy
Position Vacancy Rate                      Average vacancy rate is less than 3%




8   PITTSBURGH WATER AND SEWER AUTHORITY
                    Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 41 of 52




                                                                                                                                Photo courtesy of: Tony Webster (Flickr)
FOCUS AREA 2:
ENHANCE WORKFORCE ENGAGEMENT AND PERFORMANCE
Increasing the efficiency and effectiveness of our organization requires engaged, developed, and high-performing
PWSA employees. Creating this workforce will require PWSA to:
• Work cooperatively with unions to find and act on opportunities to increase workforce performance and
    effectiveness
• Complete a training program roadmap and inventory of the training requirements for all positions at PWSA
• Dedicate additional resources to training and development; as well as health, safety, and risk management
• Establish and track productivity goals for work groups, where applicable
Additionally, PWSA will develop a program to recognize high-performing employees and will support employee
involvement in industry groups and events.

MEASURE OF SUCCESS                             TARGET PERFORMANCE
Training hours per year                        Twenty hours per employee per year

Safety Compliance                              Maintain a workers’ compensation experience modification rate of
                                               less than 1.0
OSHA Compliance                                Meet OSHA requirements

Conduct a staff engagement survey every        Increased engagement levels
three years




                                                                                                   FOCUSING ON THE FUTURE   9
                   Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 42 of 52




                                                                    To enhance customer and
                                                                    stakeholder confidence by
                                                                    communicating effectively and
                                                                    engaging our community


                 GOAL 3
                                                                    PWSA is committed to maintaining an
                                                                    elevated level of quality, performance,
                                                                    and value. While the utility has recently
                                                                    experienced infrastructure failures, billing
                                                                    issues, and negative media reports, PWSA

 ENSURE CUSTOMER                                                    is actively working to regain community
                                                                    confidence. Recognizing that the utility must

 AND STAKEHOLDER                                                    earn customer’s support and trust, PWSA has
                                                                    already begun to engage the community and

     SATISFACTION                                                   communicate many of the positive changes that
                                                                    are being made to enhance service.




FOCUS AREA 1:
RESPOND TO CUSTOMERS AND STAKEHOLDERS IN A TIMELY MANNER
Being responsive to customers is paramount to earning their trust and recognition of PWSA as a valuable
community resource. To do that, PWSA will:
• Develop Standard Operating Procedures (SOPs) and standard scripts for effectively managing common types
   of customer contacts
• Provide customer service staff with additional training and call monitoring
• Increase call center resources to meet call volumes and achieve target performance goals

MEASURE OF SUCCESS                          TARGET PERFORMANCE
Less than 5% of calls abandoned             Average answer speed of less than three minutes

Reduce call abandonment                     Less than 3% of calls abandoned

Minimize customer complaints                Less than 5.9 complaints per 1,000 accounts annually




10   PITTSBURGH WATER AND SEWER AUTHORITY
                   Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 43 of 52



FOCUS AREA 2:
REGULARLY PROVIDE CLEAR AND EFFECTIVE INFORMATION
Customer and stakeholder support and trust begin with understanding, and that begins with the information that
PWSA shares. PWSA is committed to:
• Developing a communications plan, to include social media and web-based strategies
• Increasing transparency and developing educational materials
• Providing regular progress reports to key PWSA stakeholders

MEASURE OF SUCCESS                                                         TARGET PERFORMANCE
Conduct an annual customer and stakeholder satisfaction survey             Increased satisfaction rates

Increase social media interaction                                          Increased platforms, followers, and engagement




FOCUS AREA 3:
UTILIZE ADVANCED METER INFRASTRUCTURE (AMI) TO
GENERATE ACCURATE CUSTOMER BILLS
Ensuring customer satisfaction, as well as utility revenue sufficiency, relies on PWSA’s ability to accurately read
meters and generate the corresponding bills. This requires PWSA to:
• Meter all users, including public and commercial users
• Verify AMI and CIS communications to ensure accurate data transfers
• Adopt industry best practices for billing quality control and assurance
• Adopt AWWA Water Loss Management Practices
Additionally, PWSA will maintain a robust meter monitoring, testing, and replacement program; ensure all meters
are connected to the AMI system; conduct leak detection analysis; and alter the printed bill layout to ensure that it
is easily understandable.

MEASURE OF SUCCESS                                               TARGET PERFORMANCE
Percent of accounts metered within 18 months                     100% of active, permanent accounts metered

Equip all meters with AMI technology                             98% of active, permanent meters have AMI technology

Ensure accurate meters                                           95% of residential and 98% of commercial meters meet minimum
                                                                 acceptable accuracy levels (any over-billed accounts are adjusted
                                                                 promptly)
Provide timely and accurate bills to customers                   99.9% of bills are sent on time with no errors in charges/fees

Minimize non-revenue water                                       Reduce non-revenue water to less than 20% of treated volume




                                                                                                                  FOCUSING ON THE FUTURE   11
                   Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 44 of 52




                                                                To ensure service reliability
                                                                through responsible infrastructure
                                                                investment and proactive
                                                                maintenance
                                                                PWSA operates and maintains over 2,000 miles
                                                                of water and sewer pipe, two water treatment



                 GOAL 4
                                                                plants, and numerous water storage reservoirs,
                                                                pumps stations, manholes, and fire hydrants.
                                                                Unfortunately, most assets are underground
                                                                and hidden from view, so problems with these
                                                                important networks often goes unnoticed

              IMPROVE                                           until failures occur. This has led to decades
                                                                of underinvestment. PWSA is dedicated to

       INFRASTRUCTURE                                           investing the necessary resources to elevate
                                                                the condition of its infrastructure and minimize

            RELIABILITY                                         system failures.




FOCUS AREA 1:
IMPLEMENT ENHANCED MAINTENANCE PRACTICES
Enhanced maintenance practices allow PWSA to extend the useful life of its assets and reduce costs over time.
Doing so requires PWSA to:
• Inspect and rate the condition of gravity pipe segments on a regular schedule
• Add additional crews to implement and maintain a 2-year cycle of valve and hydrant exer-cising
• Increase field crew productivity
PWSA will need to focus on increasing the ratio of proactive to reactive maintenance; shift to replacing
infrastructure based on risk and performance, rather than years in service; and fully integrate capital project and
maintenance management technology systems.

MEASURE OF SUCCESS                                             TARGET PERFORMANCE
Increase the number of proactive work orders                   80% of work orders are proactive

Perform manhole inspections                                    20% of manholes are inspected annually

Conduct condition assessment of wastewater mains using CCTV    15% of the wastewater collection system to be assessed annually




12   PITTSBURGH WATER AND SEWER AUTHORITY
                    Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 45 of 52




FOCUS AREA 2:
RENEW AGING/FAILING INFRASTRUCTURE
PWSA’s success in achieving its mission and accomplishing its goals relies heavily on the condition and sufficiency
of its infrastructure. Continuing to focus on developing and maintaining that infrastructure to meet customer
needs now and into the future will occur by:
• Implementing and staffing the internal Project Management capability necessary to oversee and manage
     capital projects
• Ensuring sufficient resources to align capital renewal with the desired service levels
Renewing aging/failing infrastructure will require development of installation and repair SOPs; implementing a
risk-based renewal system; adopting a lateral inspection and renewal plan; and initiating the water loss programs
discussed in the previous section.

MEASURE OF SUCCESS                                              TARGET PERFORMANCE
Replace/rehabilitate buried assets at an accelerated rate       Renew at least 2% of buried assets per year

Reduce water main breaks                                        Achieve a failure rate of less than 50 breaks per 100 miles of
                                                                water main annually
Ensure the financial resources are available to implement the   Acceptance and approval of user charges to fully fund CIP
capital plan




                                                                                                       FOCUSING ON THE FUTURE    13
                   Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 46 of 52




                                                                To optimize the use of our
                                                                resources through innovative
                                                                technology, effective processes,
                                                                and continuous improvement
                                                                The people of Pittsburgh expect PWSA to
                                                                provide excellent value, spending the public’s
                                                                money and using its resources as efficiently



                 GOAL 5
                                                                and effectively as possible to ensure the
                                                                delivery of high quality services. To meet
                                                                these expectations, PWSA will increase its
                                                                productivity and streamline its systems and
                                                                processes. Ultimately, PWSA is focused on

           BE AN EFFICIENT                                      instituting better practices, implementing
                                                                modern technologies, and using data to drive

            AND EFFECTIVE                                       improvements to organizational performance.
                                                                These changes will allow us to continue to

            ORGANIZATION                                        provide the high-quality and timely services our
                                                                customers deserve.




                                      Non-Revenue Water Less than 20% Annually
          70%


          60%


          50%


          40%


          30%                                                                            Industry Standard

                                                                                         PWSA Target
          20%

                                                                                         Best Practice
           10%




                          2017         2018    2019      2020       2021       2022       2023           2024
                                                      Time




14   PITTSBURGH WATER AND SEWER AUTHORITY
                      Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 47 of 52




FOCUS AREA 1:
IMPLEMENT ENHANCED WORK PRACTICES AND STANDARDS
Increasing the efficiency and effectiveness of our organization starts with instilling a culture of continuous
improvement in PWSA employees. This will allow us to look critically at our existing operations, use data to
identify key areas for improvement, implement change, and measure success. Specifically, PWSA will:
• Establish a Performance Improvement group to help instill and grow a culture of continuous improvement
• Adopt technologies and reporting processes to seamlessly communicate progress in key performance areas
• Use a combination of internal and external resources to address critical staffing needs
Particular areas of opportunity include centralizing the field work yards and the warehouse; optimizing the use
of fleet and vehicle assets; and implementing an operations technical support function to focus on treatment
optimization and process control.



MEASURE OF SUCCESS                                      TARGET PERFORMANCE
Consistent measurement and reporting of Key             Continuously monitor operations and processes against KPIs, and
Performance Indicators (KPIs)                           report results
Efficient staffing levels                               Maintain staffing numbers and cost per account ratios in line with
                                                        industry standards
Field Crew Work Activity Tracking                       Time spent on task is greater than 75% of available time

Service disruptions are addressed quickly, minimizing   Average service disruption time is less than 12 hours
time without service




                                                                                                     FOCUSING ON THE FUTURE   15
                    Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 48 of 52

FOCUS AREA 2:
INVEST IN INFORMATION TECHNOLOGY SYSTEMS AND RESOURCES
Our goal is to enhance our organization’s performance through the implementation of modern technology, which
will support the work practices and standards described in Focus Area 1. To achieve this goal, PWSA will:
• Implement robust IT systems that allow for increased levels of service and the elimination of paper-based
     recordkeeping. These systems include a computerized maintenance manage-ment system (CMMS), a Human
     Resources Information System (HRIS), and an updated Customer Information System (CIS).
• Increase IT resources to support security, programming, database administration, and desk-top support
Additionally, PWSA is focused on increasing its use of business analytics, GIS integration, and use of an electronic
document management system.

MEASURE OF SUCCESS                                          TARGET PERFORMANCE
Procure and begin CMMS Implementation                        6 months to procure and 1 year to fully implement

Procure and begin CIS Implementation                         8 months to procure and 2 years to fully implement

Procure and begin HRIS Implementation                        8 months to procure and 1 year to fully implement




FOCUS AREA 3:
MAINTAIN FINANCIAL INTEGRITY
Our goal is to consistently meet or exceed targeted financial metrics while delivering clean, safe, and reliable
service to customers at rates they can afford. To do that, PWSA will:
• Establish and maintain revenue sufficiency to meet increasing levels of operating and capital costs
• Implement cost-justified rates that are consistent with industry best practices
• Report the results of operations annually in a Comprehensive Annual Financial Report
• Implement an affordability program to provide customer assistance
Ensuring success in the financial focus area will require PWSA to establish financial metrics that can be
continuously monitored; implement proactive and cost-justified rate increases; enhance the billing process to
reduce billing errors; develop an affordability program; and assess the program’s impact on system revenues.


MEASURE OF SUCCESS                                                       TARGET PERFORMANCE
Fully fund operating and capital costs                                   Set water and sewer rates at a level that allows for full funding of
                                                                         utility operating and capital costs
Improve PWSA’s bond rating                                               Increase debt service coverage above the covenant-required
                                                                         1.25% and increase liquidity through annual reserve contributions
Maintain equitable and cost-justified rates                              Implement equitable and defensible water and sewer rates

Maintain a clean or unmodified opinion annually from PWSA                Adhere to GASB and Pennsylvania PUC-endorsed accounting
external auditors                                                        practices




16   PITTSBURGH WATER AND SEWER AUTHORITY
Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 49 of 52




                   Through this Organizational and Compliance Plan, PWSA
                   has committed to improving internal and external communi-
                   cations. Effective communication is critical not only for the
                   successful implementation of the plan, but also for the overall
                   success of PWSA. The issue of communication cuts across
                   the various goals and initiatives discussed herein.
                   While most specifically called out in the Ensure Customer and
                   Stakeholder Satisfaction goal area, PWSA has committed to sig-
                   nificantly increasing communications in many areas, through:
                   • Reporting water quality information to regulatory agencies
                        and the public
                   • Communication of progress against metrics in key perfor-
                        mance areas, both internally and externally
                   • Production of a Comprehensive Annual Financial Report
                   • Increased social media and web-based customer and
                        stakeholder interaction
                   • Creation of community outreach and education materials
                   • Conducting an annual customer satisfaction survey
                   • Communication of OSHA and other safety compliance in-
                        formation
                   • Conducting an employee satisfaction survey every three
                        years
                   Overall, enhanced communications will be a major initiative
                   at all levels of PWSA to assure employee commitment and
                   to facilitate various teams and individuals working toward the
                   same vision and mission, regardless of which goals or initia-
                   tives are their primary focus.



                                                                      FOCUSING ON THE FUTURE   17
Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 50 of 52




                                   MOVING
                                   TO THE
                                   FUTURE
                                   PWSA recognizes that the status quo cannot
                                   continue, and that the organization’s challenges
                                   must be addressed with a sense of urgency.
                                   While this Organizational and Compliance Plan
                                   has only recently been formalized, many of
                                   the initiatives and actions contained within are
                                   already underway. A plan alone, however, is not
                                   sufficient to address the magnitude of the work
                                   that must be completed.

                                   Key hires have already been made, and rates will
                                   increase by approximately 28% in FY 2018, which
                                   will allow for essential investment in PWSA’s
                                   critical infrastructure and funding for many of the
                                   initiatives included in this plan.

                                   PWSA is also realigning its organizational
                                   structure to ensure that sustained progress
                                   continues, with the creation of a Strategy and
                                   Performance Office. This office will provide
                                   needed support in the areas of business
                                   process optimization, strategic planning and
                                   implementation, and overall performance
                                   management. Ultimately, the office will have
                                   responsibility for ensuring that PWSA adopts
                                   processes and methods to continuously evaluate
                                   and improve the organization’s operations.
                                   Central to this responsibility is the requirement
                                   that proven approaches such as LEAN and Six
                                   Sigma process improvement analysis methods
                                   be deployed as necessary to assist with the
                                   organization’s overall optimization objectives.
              Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 51 of 52




Making progress on the initiatives contained
within this plan, continuing to staff key positions
with qualified employees, moving toward
revenue sufficiency, and reorganizing to support
continuous improvement will allow PWSA to
achieve its ultimate goal of:




Supporting
community vitality
by protecting
public health and
the environment
through safe,
reliable and cost-
effective delivery
of drinking water,
wastewater, and
stormwater services.
                                                                       FOCUSING ON THE FUTURE   19
Case 2:20-cr-00360-WSS Document 23 Filed 06/11/21 Page 52 of 52




                            W W W. P G H 2 O. C O M
             1 2 0 0 P E N N AV E , P I T T S B U R G H , PA 1 5 2 2 2
